Exhibit 10.2 Execution Version $8,800,000 Mine Owner Debt Facilities Agreement Mego Gold LLC as Borrower Linne Mining LLC as Lender Global Gold Corporation GGCR Mining LLC and Global Gold Consolidated Resources Limited as Guarantors Dated 5 July 2013 CONTENTS CLAUSE PAGE 1. INTERPRETATION 1 2. THE FACILITIES 8 3. APPLICATION OF ADVANCES 9 4. LEASE FINANCING 9 5. CONDITIONS PRECEDENT 9 6. DRAWDOWN PROCEDURES 10 7. INTEREST 11 8. REPAYMENT AND PREPAYMENT 12 9. PAYMENTS 13 TAXES 13 CHANGE IN CIRCUMSTANCES 13 VAT AND STAMP DUTIES 14 GUARANTEE AND INDEMNITY 14 REPRESENTATIONS AND WARRANTIES GIVEN BY THE OBLIGORS 18 REPRESENTATIONS AND WARRANTIES GIVEN BY THE LENDER 22 UNDERTAKINGS 23 EVENTS OF DEFAULT 25 APPLICATION OF MONEYS 28 NOTICES 29 NO IMPLIED WAIVERS 29 INVALIDITY OF ANY PROVISION 30 CONFIDENTIALITY 30 CHANGES TO PARTIES 30 AMENDMENT 30 ENTIRE AGREEMENT 30 ARBITRATION 30 GOVERNING LAW 31 COUNTERPARTS 31 SCHEDULE 1 35 Conditions Precedent 35 SCHEDULE 2 37 Form of Utilisation Request 37 SCHEDULE 3 38 Master Lease Terms 38 THIS AGREEMENT is made on 5 July 2013 BETWEEN: MEGO GOLD LLC , a limited liability company incorporated in the Republic of Armenia with registration number 77 110 00610 and its registered office at Suite #2, 2A Tamanian Street, Armenia, 0009 (the "Borrower" ); LINNE MINING LLC , a limited liability company incorporated in the Republic of Armenia with registration number 286.110.774820 and its address at c/o Ameria 9, G. Lusavorich Str. Yerevan 0015, Armenia (the "Lender" ); GLOBAL GOLD CORPORATION , a Delaware USA corporation with its principal offices at the International Corporation Center at Rye, 555 Theodore Fremd Avenue, Suite C208, Rye, New York 10580, USA (
